DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered. Claims 1, 7, 8, 11, and 12 were amended. Claims 2, 6, 10, and 24 were canceled. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in prior Office actions.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 and 15-20 (as being dependent upon claim 13) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Although it is recognized that the Applicant is permitted to be his or her own lexicographer, it is apparent that independent claim 13 is drawn to Applicant’s vapor deposition coater (74) rather than the nanoparticle coater (44, 64) originally-presented 
Since applicant has previously received an action on the merits for the claims filed on 12/14/2015 drawn to the originally-presented invention of claim 1, the originally-presented invention of claim 1 has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 and 15-20 (as being dependent upon claim 13) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation (1)
Claim limitation “nanoparticle source for depositing nanoparticles” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source” coupled with functional language “depositing nanoparticles” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “source” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “a nanoparticle container or vaporizer” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., 0038-0039).

	
Claim limitation “carrier fluid source for depositing nanoparticles” in claims 1, 2, and 24 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source” coupled with functional language “depositing nanoparticles” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “source” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, and 24 has/have been interpreted to cover “a gas supplier” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0041).


Claim Interpretation (2)
In the limitation “a nanoparticle discharge slot connected to a nanoparticle source and a carrier fluid source for depositing nanoparticles from the nanoparticle source directly onto a glass ribbon” recited in claim 1, the term “from” in the expression “from the nanoparticle source” has been interpreted in accordance with Applicant’s specification to refer to “contains and/or generates and/or supplies” (Spec., para 0038). Further, the term “directly” in the expression “directly onto a glass ribbon” has been interpreted to refer to the path between the discharge slot and the glass ribbon as a 

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn since claim 2 has been canceled.

Claim 1 (and claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “from the nanoparticle and carrier fluid flow rates” in the last line. There is lack of antecedent basis for the limitation “the nanoparticle”. The limitation will be interpreted as “from the nanoparticle source and carrier fluid flow rates” for consistency and clarity.






Claim Rejections - 35 USC § 103
Claims 1, 7, 8, 11, 12, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McLean (US 20090304941, already of record) in view of and Smith (USP 2920001, already of record) and Hayashi (USP 4520756).

The embodiment of the McLean reference shown in Fig. 2 is cited in the rejection below. However, components of the embodiment shown in Fig. 1 of McLean are cited below to refer to identical parts of the embodiment shown in Fig. 2. Further, the distinct embodiment of McLean having separate linear and/or planar flames 204a and 204b (i.e., not the embodiment where the flames combine to form a single flame) is cited in the rejection below (see McLean: para 0030).

Regarding claims 1, 11, and 12, McLean teaches a nanoparticle coater comprising:
a housing (200), the housing (200) including:
a nanoparticle discharge slot (206) connected to a nanoparticle source (106) and a carrier fluid source capable of depositing nanoparticles, generated by (i.e., from) the nanoparticle source (106), directly onto a glass ribbon (para 0008, 0042, 0048; see for example Figs. 1 and 2), and 
a first combustion slot (202a); and
a second combustion slot (202b),
wherein the nanoparticle discharge slot (206) is located between the first combustion slot (202a) and the second combustion slot (202b),

wherein the fuel and oxidizer flow rates for the first and second combustion slots (202a,b) are configured to be controlled separately and independently from the nanoparticle source and carrier flow rates supplied to the nanoparticle discharge slot (206) (para 0008, 0040, 0042).












    PNG
    media_image1.png
    564
    589
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Fig. 2 of McLean as interpreted by the Examiner.)][AltContent: textbox (2nd Flame
at other location)][AltContent: textbox (1st Flame
at one location)][AltContent: arrow][AltContent: arrow]













McLean does not explicitly teach that the nanoparticle discharge slot (206), the first combustion slot (202a), and the second combustion slot (202b) extend through the housing (200) at separate locations from each other, such that each of the combustion slots (202a,b) is connected to a respective fuel and oxidizer source.
However, in the analogous art of thermal sprayers, Smith teaches a passage 12 (discharge slot) and bores 14a,b (first and second combustion slots), wherein the passage 12 (discharge slot) and bores 14a,b (combustion slots) each extend through the body 11 (housing) at separate locations from each other, wherein bores 14a,b 

	McLean further teaches adjusting the heating of the burners based on different conditions and materials used (para 0041).
	The previous art combination above does not explicitly teach that that the fuel and oxidizer flow rates for the first combustion slot and second combustion slot are configured to be controlled separately and independently of each other.
	However, in the same field of endeavor, Hayashi teaches fuel and oxidizer flow rates for first and second combustion slots (both labeled 134) configured to be controlled separately and independently of each other via control oxidizer flow control valves 72 and fuel control valves 78, for the benefit of varying the amount of heat based on the material injection rate from slit 110 (discharge slot) (col. 4, lines 10-28; col. 10, lines 53-60; col. 11, lines 5-12; for further motivation see last sentence of Abstract; see for example Figs. 1 and 6). Thus, it would have been obvious to a person of ordinary 

The limitations “wherein the first flame increases the temperature of the glass ribbon and lowers the viscosity of the glass ribbon to a desired amount prior to deposition of the nanoparticles onto the glass ribbon” and “said second flame smooths over the surface of the glass ribbon after deposition of the nanoparticles” recite an expected result of disposing the claimed apparatus adjacent a moving glass ribbon according to Applicant’s specification (Spec., para 0070). 
McLean further teaches that the glass substrate travelling beneath the prior art apparatus is not limited to any particular vector (i.e., direction) relative to the prior art apparatus (McLean: para 0009). Thus, since McLean discloses every claimed structural feature pertaining to the arrangement of the discharge slot relative to the combustion slots (i.e., nanoparticle discharge slot (206) between the first and second combustion slots (202a,202b); see for example Fig. 2), it is wholly expected that the combustion slots (202a, 202b) of the nanoparticle coater of McLean are fully capable of exposing the glass ribbon to heat from the flame (204a) prior to deposition and affecting the glass temperature and viscosity; and exposing the glass ribbon to heat from the flame (204b) after deposition and affecting the glass temperature, viscosity, and smoothness.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114(II)).

	Regarding claim 7 and 8, McLean further teaches that fuel source can be natural gas (see para 0010) and the oxidizer source can be oxygen (para 0040).

	Regarding claim 22, McLean further teaches that a plurality of nanoparticle coaters (100, 200) may be used to deposit nanoparticles onto glass (22) to create different regions of nanoparticles (see esp. para 0009).

	Regarding claim 23, McLean further teaches that the first combustion slot (202a) is capable of being selectively activated (para 0040-0041). Thus, it would be wholly expected that the apparatus would be fully capable of controlling a depth of penetration of the nanoparticles into the glass ribbon since the first combustion slot (202a) would be located upstream of the discharge slot (206) (see for example Fig. 2). See MPEP 2114(II).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McLean (US 20090304941, already of record) in view of Smith (USP 2920001, already of record) and Hayashi (USP 4520756) as applied to claim 1 above, and in further view of Hurst (US 20120040175).
Regarding claims 4 and 5, as mentioned above, McLean further teaches that the nanoparticle source (106) includes a vaporizer (see esp. para 0042).
McLean does not explicitly teach that the nanoparticle source comprises nanoparticles.
However, in the analogous art of coating, Hurst teaches spray depositing a combination of nanoparticles with precursor solution, for the benefit of modifying the color of the glass (para 0045). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine nanoparticles with the source (106) in McLean, as taught by Hurst, for the benefit of modifying the color of the glass.

The composition of the nanoparticles do not require a particular structure and thus recite the manner in which the claimed apparatus is being used. Thus, composition of the nanoparticles (e.g., metal oxide, luminescent, phosphorescent) does not further structurally limit the claimed (MPEP 2115).

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/967,953 in view of McLean (US 20090304941, already of record).

However, in the same field of endeavor, McLean teaches a nanoparaticle coater comprising a nanoparticle discharge slot (206) located between a first combustion slot (202a) and a second combustion slot (202b) and configured for depositing nanoparticles onto glass (para 0009, 0011; 0030-0031; see for example Fig. 2), wherein the first combustion slot (202a) is capable of directing a flame onto the glass at a location upstream from the nanoparticle discharge slot (206) (see para 0009; see for example Fig. 2), wherein the second combustion slot (202b) is capable of directing a flame onto the glass at a location downstream from the nanoparticle discharge slot (206) (see para 0009; see for example Fig. 2), for the benefit of forming a precursor reaction zone therebetween (para 0027). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dispose the nanoparticle discharge slot between the first and second combustion slots such that the second combustion slot is downstream of the discharge slot in the invention of instant claim 1 of Application No.14/967,953, as taught by McLean, for the benefit of forming a precursor reaction zone therebetween.


Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717